Exhibit 10.2


EXECUTIVE EMPLOYMENT AGREEMENT
STEPHEN MORGAN


This Agreement is made as of the Effective Date (defined below), by and between
Cord Blood America, Inc, a Florida Corporation (the “Company” or “Employer”) and
Stephen Morgan (“Employee”).


WITNESSETH:


In Consideration of the mutual covenants herein contained, the parties hereto
agree as follows:


1. Employment. The Board of Directors of the Company appointed and hired
Employee to the positions of Vice President, Secretary and General Counsel of
the Company, and the Company hereby continues to employ the Employee and the
Employee accepts such continued employment in accordance with the terms and
subject to the conditions set forth in this Agreement.


2. Term. The term of employment shall be for an initial period commencing as of
April 1, 2015 (the “Effective Date”) and ending March 31, 2017, unless canceled
by either party or unless Employee is removed from or terminates his positions
in accordance with the Company’s bylaws and the laws of the state of the
Company’s incorporation. In the event of any such cancellation, removal or
termination, the provisions of paragraph 5 of this Agreement shall apply.


3. Duties.


(a) Title and Description of Duties. Employee shall serve as Vice President,
Secretary and General Counsel of the Company. Employee shall be responsible for
matters generally accorded to General Counsel, as well as management functions
generally associated with individuals in his positions as Vice President and
Secretary, and such other tasks and duties as may be requested by the Board of
Directors of the Company.


(b) Change of Duties. The duties of Employee may be modified from time to time
at the direction of the Board.


(c) Loyal and Conscientious Performance of Duties. Employee agrees that to the
best of his ability and expertise, Employee shall render his exclusive services
and assert his best efforts on behalf of the Company, devoting full time in the
performance of his duties consistent with the needs of the Company and the
practices of the industry. Employee shall perform his duties diligently and
competently.


4. Obligations of the Company.


(a) The Company shall provide Employee with compensation incentives, benefits
and business expense reimbursements specified elsewhere in this Agreement.
 
1

--------------------------------------------------------------------------------

 


5. Compensation.


(a) Annual Salary and Equity Compensation. As compensation for the services to
be rendered by Employee, hereunder, the Company shall pay Employee an annual
salary of one hundred thirty thousand dollars ($130,000), payable in accordance
with the Company’s standard accounting practices, provided that payments are
made at least semi-monthly. Compensation reviews for Employee will occur at
least annually. All payments to Employee hereunder shall be made in accordance
with the Company’s customary practices and procedures, all of which shall be in
conformity with applicable federal, state and local laws and regulations.
Employee may opt, at Employee’s sole discretion, to receive a portion of his
salary in the form of common stock, in lieu of cash, at a value determined by
the Board of Directors in their reasonable discretion, provided the Company has
common stock available to be issued to Employee and has a plan in place for such
issuances and is otherwise able to issue stock to Employee at that time. In the
event Employee opts to receive a portion of his salary in the form of common
stock and the Company is not able to issue common stock to Employee, whether due
to the absence of available common stock or otherwise, Employee may defer that
portion of his salary until such time as the Company is able to issue common
stock to Employee, provided that if the Company is unable to issue common stock
to Employee within one year of the Employee’s election to defer his salary, then
the Company shall pay the Employee the deferred amount in cash on a date that is
one year from Employee’s election to defer.


(b) Pension and Profit Sharing. As part of the compensation for services
rendered under this Agreement, Employee shall be entitled to participate in the
Company’s pension, profit sharing, and 401K plans if such plans are established
by Company.


(c) Bonus. Performance criteria for Employee shall be established by the Board
of Directors, in consultation with Employee, and reviewed at least annually.
Based upon the Employee’s performance toward the achievement of the agreed upon
performance criteria, the Company may award Employee a bonus. The bonus
opportunity shall be equal to 25% of Employee’s annual salary then in effect
under this Agreement per year, and pro rata portions may be distributed to
Employee at such times as desired by the Board of Directors. Said Bonus earned
and paid to Employee shall be determined by the Board of Directors, by measuring
the success with which the Employee has met performance criteria as established
by the Board of Directors. Employee may opt, at Employee’s sole discretion, to
receive a portion of his salary in the form of common stock, in lieu of cash, at
a value determined by the Board of Directors in their reasonable discretion,
provided the Company has common stock available to be issued to Employee and has
a plan in place for such issuances and is otherwise able to issue stock to
Employee at that time. In the event Employee opts to receive a portion of his
salary in the form of common stock and the Company is not able to issue common
stock to Employee, whether due to the absence of available common stock or
otherwise, Employee may defer that portion of his salary until such time as the
Company is able to issue common stock to Employee, provided that if the Company
is unable to issue common stock to Employee within one year of the Employee’s
election to defer his salary, then the Company shall pay the Employee the
deferred amount in cash on a date that is one year from Employee’s election to
defer.


(d) Equity Compensation. Employee will receive no additional stock options or
shares of the Company’s common stock at this time. Company reserves the right to
review this portion of the Agreement at least on an annual basis. All payments
to Employee hereunder shall be made in accordance with the Company’s customary
practices and procedures, all of which shall be in conformity with applicable
federal, state and local laws and regulations.


(e) Change of Control Termination. If (a) there is a Change of Control at the
Company (defined as (i) the acquisition of all or a majority of the outstanding
voting shares of the Company by a new entity or person who does not own such
majority as of the effective date of this Agreement (ii) the acquisition of all
or a majority of the assets of the Company by a new person or entity, (iii) the
merger of the Company with another person or entity, or (iv) the election of a
majority of directors to the Board of Directors of the Company who are not
persons who were nominated for election by a majority of the then existing Board
of Directors (e.g. were not on the Management slate of nominees for election);
and (b) the Employee’s employment is terminated by the Company, or employee’s
compensation is reduced from its then current level or employee’s
responsibilities are reduced or downgraded (each of such events hereinafter
referred to a “Triggering Event”), and which Triggering Event occurs within one
year after such Change of Control; then the Company shall pay to the Employee a
Termination Bonus in the form of a lump sum cash payment in an amount no less
than the total of the highest annual salary plus bonus amount set forth in this
Agreement. The Termination Bonus shall be paid as a lump sum within thirty (30)
days of the Triggering Event.
 
2

--------------------------------------------------------------------------------

 


(f) Termination, with No Change of Control; Termination after the
Change of Control Period Has Lapsed. Where there has been no change of control
or when the one (1) year period following a Change of Control has lapsed, in the
event Employee is terminated by the Company without cause, the Company shall pay
Employee an amount equal to all compensation paid by the Company to the Employee
for the 12 months preceding the termination, including Employee’s salary,
equity, bonus, stock options and other compensation that were received by
Employee, which said termination bonus shall be paid monthly, in equal
installments, over the 12-month period following termination. Any salary and
bonus that Employee elected to take in stock in the prior 24-month period will
be calculated as if the Employee was paid the value of such stock in cash. In
addition, during this 12-month period, Company shall keep Employee on Company’s
health plan, on the same terms as before the termination. In the event the
Company terminates Employee for cause, as determined by vote of the
disinterested directors of the Board of Directors, in their reasonable
discretion and subject to the definition of “Cause” set forth below, Employee
shall not be entitled to such compensation, though a severance may be paid by
Company to Employee as deemed appropriate by the Board of Directors, other than
Employee. For purposes of this paragraph, “Cause” shall be defined as failure to
exercise duties of care, diligence, loyalty and any other duties applicable to
officers of corporations incorporated in the state of Florida, and shall also
include (i) an intentional act of fraud, embezzlement, theft or any other
material violation of law that occurs during or in the course of Employee’s
employment with the Company; (ii) intentional damage to the Company’s assets;
(iii) intentional disclosure of the Company’s confidential information contrary
to Company’s policies; (iv) breach of Employee’s obligations under this
Agreement; (v) intentional breach of the Company’s policies; (vii) the willful
and continued failure to substantially perform the required duties (other than
as a result of incapacity due to physical or mental illness); or (vi) willful
conduct by Employee that is demonstrably and materially injurious to the
Company, monetarily or otherwise. An act, or a failure to act, shall not be
deemed willful or intentional, as those terms are defined herein, unless it is
done, or omitted to be done, by Employee in bad faith or without a reasonable
belief by Employee that his action or omission was in the best interest of the
Company. Failure to meet performance standards or objectives, by itself, does
not constitute Cause. If Employee terminates this Agreement, no such
compensation described in this paragraph shall be available to Employee.


6. Employee Benefits.


(a) Vacation. Employee shall be entitled to 20 days of vacation time each year
with full pay. The time for such vacation shall be requested by Employee,
subject to the Company’s reasonable approval. If Employee is unable for any
reason to take the total amount of authorized vacation during any year, he may
accrue the time and add it to vacation time for the following year, provided
that the amount of vacation time to be rolled over from one year to the next may
not exceed 20 days. The accrued unused portion of vacation will be paid upon
termination in accordance with the policies and procedures in place at the
Company at the time of termination.


(b) Illness. Employee shall be entitled to 10 days per year as sick leave and/or
personal leave with full pay. Sick leave may be accumulated up to a total of
thirty (30) days. As with all employees of the Company, the accumulated balance
of unused sick time will not be paid as compensation upon termination of
employment.


(c) Death Benefits. Employee shall be entitled to participate in such Company
Death benefits and insurance programs as may be made available to other key
employees.


(d) Health Care Benefits. The Company will pay for health care benefits for
Employee and his family, including major medical insurance, dental insurance,
and vision insurance, subject to reasonable negotiation between the Company and
Employee in the event of changes in healthcare laws pursuant to which the
Company may be adversely affected if this paragraph were to remain in place.
 
3

--------------------------------------------------------------------------------

 


7. Expenses.


(a) Reimburse Business Expenses. The Company shall pay or reimburse Employee for
all reasonable, ordinary and necessary business and travel expenses that may be
incurred by him directly and solely for the benefit of the Company in connection
with the rendition of the services contemplated hereby. Employee shall submit to
the Company such invoices, receipts or other evidences or expenses as Company
may require.


(b) The following provisions shall be in effect for any reimbursements to which
Employee otherwise becomes entitled under this Agreement, including (without
limitation) the reimbursements provided under this paragraph, in order to assure
that such reimbursements are effected in compliance with the applicable
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), in the event it is determined the Code applies to a given
situation:
(i) The amount of reimbursements to which Employee may become entitled in any
one calendar year shall not affect the amount of expenses eligible for
reimbursement hereunder in any other calendar year.
(ii) Employee’s right to reimbursement cannot be liquidated or exchanged for any
other benefit or payment.


8. Work Product/Trade Secrets.


(a) Ownership of Work Product. Employee agrees that any and all intellectual
properties, including, but not limited to, all ideas, concepts, themes,
inventions, designs, improvements and discoveries conceived, developed or
written by Employee, either individually or jointly in collaboration with others
during the term of this Agreement, shall belong to and be the sole and exclusive
property of the Company.


9. Soliciting Customers After Termination of Employment; Covenant Not to
Compete.


(a) Employee acknowledges and agrees that the names and addresses of Employer’s
customers constitute trade secrets of Employer and that the sale or unauthorized
use or disclosure of such names, or any other of Employer’s trade secrets
obtained by Employee during his employment with Employer constitute unfair
competition. Employee further acknowledges that Employer’s employees are a
valuable asset in the operation of Employer’s business. Employee promises and
agrees not to engage in any unfair competition with Employer.


(b) For a period of 12 months immediately following the termination of his
employment with Employer, Employee shall not directly or indirectly make known
to any person, firm, or corporation the names or addresses of any of the
customers of the Employer or any other information pertaining to them, or call
on, solicit, take away, or attempt to call on, solicit, or take away any of the
customers of Employer on whom Employee called or with whom Employee became
acquainted during his employment with Employer, either for himself or for any
other person, firm or corporation.


(c) Employee hereby agrees that he will not, during the term of this
Agreement and for one (1) year following termination of this Agreement
participate in any business activities on behalf of any enterprise which
competes with the Company in the umbilical cord blood and cord tissue processing
and storage business, unless approved by the Company in writing. Employee will
be deemed to be engaged in such competitive business activities if Employee
participates in such a business enterprise as an employee, officer, director,
independent contractor, agent, partner, proprietor, or other participant;
provided that the ownership of no more than 2 percent of the stock of a publicly
traded corporation engaged in a competitive business shall not be deemed to be
engaging in competitive business activities.
 
4

--------------------------------------------------------------------------------

 


10. Injunctive Relief. The parties recognize and acknowledge that irreparable
damage might result if Employee breaches any provision of this Agreement, and
accordingly, the parties hereto agree that all obligations herein may be
enforced by injunctive relief.


11. Warranties and Representation of Employee. Employee hereby warrants and
represents to the Company as follows:


(a) Employee’s execution and delivery of this Agreement does not violate or
conflict with any provision of any document, instrument or agreement (oral or
written) to which Employee is subject.


(b) Employee agrees that all of the results of Employee’s services hereunder
during the term of this Agreement shall be deemed to have been accomplished in
the course of Employee’s employment hereunder and all proprietary interest, if
any, therein, shall, for all purposes, as between Employee and the Company, its
successors, licensees and assigns, belong to the Company and shall be the
Company’s exclusive property.


(c) Employee hereby agrees to indemnify and hold the Company and its successors
and assigns harmless of and from any and all loss, damage, reasonable cost and
expense, including, without limitation, reasonable attorney’s fees, arising out
of or in connection with the breach or violation of any of the warranties,
representations, covenants or agreements made by Employee herein.


12. Warranties and Representations of Company. Company hereby agrees to
indemnify and hold Employee harmless of and from any and all loss, damage, cost
and expense, including without limitation, reasonable attorney’s fees, arising
out of his actions as an employee of the Company, to the fullest extent
permitted under Florida Corporate law.


13. Insurance. The Company may secure in its own name or otherwise and at its
own expense, life, accident, disability or other insurance covering Employee, or
Employee and others, and Employee shall not have any right, title or interest in
or to any such insurance. If Employee shall be required to assist the Company to
procure such insurance, Employee agrees that he shall submit to such medical and
other examinations, and shall sign such applications and other instruments in
writing, as may be reasonably required by the Company and any insurance company
to which application for such insurance shall be made. Employee represents and
warrants that he knows of no physical defect or other reason that would prevent
the Company from obtaining insurance on Employee without payment of extra
premium with exclusions.


14. Arbitration.


(a) Any controversy between Company and Employee involving the construction or
application of any of the terms, provisions or conditions of this Agreement,
shall be submitted to arbitration on the written request of either party served
on the other. The arbitration shall take place in Las Vegas, Nevada before a
member of the American Arbitration Association ("AAA") to be mutually appointed
by the parties (or, in the event the parties cannot agree on a single such
member, to a panel of three members selected in accordance with the rules of the
AAA). The dispute or disagreement shall be settled in accordance with the
Commercial Arbitration Rules of the AAA and the decision of the arbitrator(s)
shall be final and binding upon the parties and judgment may be obtained thereon
in a court of competent jurisdiction. The prevailing party shall be entitled to
recover from the other party the fees and expenses of the arbitrator(s) as well
as reasonable attorneys' fees, costs and expenses incurred by the prevailing
party.
 
5

--------------------------------------------------------------------------------

 


15. Benefit Limit. In the event that any payments or benefits to which Employee
becomes entitled in accordance with the provisions of this Agreement (or any
other agreement with the Company or any other corporation or entity that
directly or indirectly controls, is controlled by, or is under common control
with the Company) would otherwise constitute a parachute payment under Code
Section 280G(b)(2), then such payments and/or benefits will be subject to
reduction to the extent necessary to assure that Employee receives only the
greater of (i) the amount of those payments which would not constitute such a
parachute payment or (ii) the amount which yields Employee the greatest
after-tax amount of benefits after taking into account any excise tax imposed
under Code Section 4999 on the payments and benefits provided Employee under
this Agreement (or on any other payments or benefits to which Employee may
become entitled in connection with any change in control or ownership of the
Company or the subsequent termination of his employment with the Company). The
benefit limits of this paragraph shall be calculated as of the date on which the
event triggering any parachute payment is effected, and such calculation shall
be completed within thirty (30) days after such effective date.
Should the completed calculations require a reduction in benefits in order to
satisfy the benefit limit of this paragraph, then the portion of any parachute
payment otherwise payable in cash to Employee shall be reduced to the extent
necessary to comply with such benefit limit, with each such cash payment to be
reduced pro-rata but without any change in the payment dates, and with the cash
severance payments detailed herein to be the first and then the benefit payments
to be the next such payments so reduced. Should such benefit limit still be
exceeded following such reduction, then the number of shares which would
otherwise vest on an accelerated basis under each of Employee’s outstanding
equity awards shall be reduced to the extent necessary to eliminate such excess,
with such reduction to be applied to such equity awards in the same
chronological order in which those awards were made.


16. Entire Agreement. This Agreement constitutes and embodies the full and
complete understanding and agreement of the parties with respect to Employee’s
employment by the Company and supersedes all prior understandings and
agreements, including but not limited to the July 1, 2012 Employment Agreement
between the Company and Employee, whether oral or written, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged.


17. Severability. The invalidity or partial invalidity of one or more provisions
of this Agreement shall not invalidate any other provision of this Agreement.


18. Waiver. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or any prior or subsequent time.


19. Binding Effect. This Agreement shall inure the benefits of, be binding upon
and enforceable against, the parties hereto and their respective heirs,
successors, assigns and legal representatives.


20. Captions. The paragraph captions contained in this Agreement are for
purposes of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.


21. Notices. All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be served
personally, sent prepaid commercial overnight delivery service, faxed with a
copy mailed as well, or sent registered or certified mail, return receipt
requested, postage prepaid, addressed as follows (or to such other address as a
party shall specify to the other party in writing):
 
6

--------------------------------------------------------------------------------

 


If to Company: Cord Blood America, Inc.
1857 Helm Drive
Las Vegas, NV 89119




If to Employee: Stephen Morgan
Address on File with Company
Notwithstanding anything to the contrary in this Section, either party may, by
written notice to the other, specify a different address for notice purposes.
Such notices, demands, or declarations shall be deemed sufficiently served or
given for all purposes hereunder, unless otherwise specified in this contract,
either (i) if personally serviced, upon such service, (ii) if sent by fax or
commercial overnight delivery service, upon the next business day following such
sending, or (iii) if mailed, three (3) business days after the time of mailing
or on the date of receipt shown on the return receipt, whichever is first.
Company and Employee each agree to notify the other in writing of any change of
their respective addresses within ten (10) days after such change.


22. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Nevada applicable to agreements made and
to be performed in Nevada, except that where Florida law is explicitly
referenced herein, Florida law shall govern.


23. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.


COMPANY:


Cord Blood America, Inc.,
a Florida corporation




By:______________________________
Chairman and President




EMPLOYEE:


__________________________________
Stephen Morgan


 

7

--------------------------------------------------------------------------------